MANSFIELD, District Judge.
Defendant’s motion to suppress evidence, including written statements obtained from him in February 1967, is denied as premature, without prejudice to renewal at trial.
No showing is made that the Government proposes to offer the evidence at trial. Furthermore it is unclear whether the defendant was under arrest at the time when he was questioned by the Postal Inspector (George C. Ross) and, if so, whether he waived his Fifth Amendment rights.
Under the circumstances the appropriate procedure is to leave the question, if it should arise at trial, for determination by the trial judge who will presumably have the benefit of presentation of some of the surrounding pertinent facts and circumstances that will in any event be developed in the course of the trial itself. Cf. United States v. Klapholz, 230 F.2d 494 (2d Cir.), cert. denied, 351 U.S. 924, 76 S.Ct. 781, 100 L.Ed. 1454 (1956).
So ordered.